                         Case 3:20-cr-00298-SI           Document 30           Filed 09/01/21         Page 1 of 8

A0245B             Judgment in a Criminal Case -DISTRICT OF OREGON CUSTOMIZED (Rev. 10/201 9)
                   Sheet 1


                                          UNITED STATES DISTRICT COURT
                                               DISTRICT OF OREGON


 UNITED STATES OF AMERICA                                               JUDGMENT IN A CRIMINAL CASE
           Plaintiff,                                                   Case No.: 3:20-CR-00298-SI-l
 v.                                                                     USM Number: 82034-065

 EDWARD THOMAS SCHINZING                                                Ryan Costello,
                                                                        Defendant's Attorney
           Defendant.
                                                                        William M. Narus,
                                                                        Assistant U.S. Attorney
THE DEFENDANT:
 ~pleaded guilty to count(s) 1 of the Indictment.
The defendant is adjudicated guilty of the following offense(s):
                 Title, Section & Nature of Offense                           Date Offense Concluded                 Count Number
 18:844( f)(l) - Arson                                                                5/29/2020


The defendant is sentenced as provided in pages 2 through 8 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.
□ The   defendant has been found not guilty on count(s) and is discharged as to such count(s).

□ Count(s)   are dismissed on the motion of the United States.
~The defendant shall pay a special assessment in the amount of $100.00 for Count(s) 1 payable to the Clerk of the U.S. District
Court. (See also the Criminal Monetary Penalties Sheet.)
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant shall notify the court and United States Attorney of any material change in the defendant ' s
economic circumstances.




                                                                        Michael H. Simon, U.S . District Judge
                                                                        Name and Title of Judicial Officer
                                                                        September 1, 2021
                                                                        Date
                        Case 3:20-cr-00298-SI             Document 30             Filed 09/01/21      Page 2 of 8

AO 245B         Judgment in a Criminal Case - DISTRICT OF OREGON CUSTOMIZED (Rev. 10/2019)
                Sheet 2 - Im risonment
DEFENDANT: EDWARD THOMAS SCHINZING                                                                                  Judgment-Page 2 of8
CASE NUMBER: 3:20-CR-00298-SI-l


                                                          IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a term of FIFTEEN (15)
MONTHS.

~The court makes the following recommendations to the Bureau of Prisons:

          The Defendant is remanded to the custody of the United States Marshal and shall remain in the custody of the United
          States Marshal at a Federal Detention Center or other facility as determined by the United States Marshal until arrangements
          can be made by a U.S. Probation Officer for direct placement in a Residential Reentry Center, or for unescorted travel. Upon
          receiving notification from the U.S. Probation Officer, the United States Marshal shall release the Defendant to the U.S.
          Probation Officer or the Residential Reentry Center Manager.

~   The defendant is remanded to the custody of the United States Marshal.
D The defendant shall surrender to the custody of the United States Marshal for this district:
          □   at         on - - - - - - -
          □   as notified by the United States Marshal.
□   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          □   before         on - - - - - - -
          □   as notified by the United States Marshal.
          D as notified by the Probation or Pretrial Services Office.

The Bureau of Prisons will determine the amount of prior custody that may be credited towards the service of sentence as authorized
by Title 18 USC §3585(b) and the policies of the Bureau of Prisons.

                                                              RETURN
I have executed this judgment as follows:




Defendant delivered on _ _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ __, with a certified copy of this judgment.


                                                                                    UNITED STATES MARSHAL

                                                                            By:
                                                                                    DEPUTY UNITED STATES MARSHAL
                       Case 3:20-cr-00298-SI            Document 30          Filed 09/01/21         Page 3 of 8

AO 245B         Judgment in a Criminal Case - DISTR1CT OF OREGON CUSTOMIZED (Rev. 10/2019)
                Sheet 3 - Su ervised Release
DEFENDANT: EDWARD THOMAS SCHJNZJNG                                                                                Judgment-Page 3 of8
CASE NUMBER: 3:20-CR-00298-SI-l


                                                   SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of THREE (3) YEARS.

                                               MANDATORY CONDITIONS
  1.      You must not commit another federal, state or local crime.
  2.      You must not unlawfully possess a controlled substance.
  3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
          release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
               substance abuse. (check if applicable)
  4.      ~ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
  5.      ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
  6.      D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
          seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
  7.      D You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
                       Case 3:20-cr-00298-SI              Document 30           Filed 09/01/21         Page 4 of 8

AO 245B         Judgment in a Criminal Case - DISTRICT OF OREGON CUSTOMIZED (Rev. 10/2019)
                Sheet 5 - Criminal Monet    Penalties
DEFENDANT: EDWARD THOMAS SCHINZING                                                                                    Judgment-Page 4 of8
CASE NUMBER: 3:20-CR-00298-SI-1


                                     STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

   1.      You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
          your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
          different time frame.
   2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
          and when you must report to the probation officer, and you must report to the probation officer as instructed.
   3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
          from the court or the probation officer.
   4.     You must answer truthfully the questions asked by your probation officer.
   5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
          living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the
          change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the
          probation officer within 72 hours of becoming aware of a change or expected change.
   6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
          officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
   7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses
          you from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
          officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
          or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
          probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
          officer within 72 hours of becoming aware of a change or expected change.
  8.      You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
          been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
          permission of the probation officer.
  9.      If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
 10.      You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
          that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
          nunchakus or tasers).
 11.      You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
          without first getting the permission of the court.
 12.      If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
          may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
          contact the person and confirm that you have notified the person about the risk.
 13.      You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                             Date _ _ _ _ _ _ _ _ _ __
                      Case 3:20-cr-00298-SI              Document 30           Filed 09/01/21          Page 5 of 8

AO 245B         Judgment in a Criminal Case - DISTRJCT OF OREGON CUSTOMIZED (Rev. 10/2019)
                Sheet 5 - Criminal Monetary Penalties
DEFENDANT: EDWARD THOMAS SCHINZING                                                                                   Judgment-Page 5 of8
CASE NUMBER: 3 20-CR-00298-SI-l


                                     SPECIAL CONDITIONS OF SUPERVISION


1.    You must submit your person, property, house, residence, vehicle, papers, or office, to a search conducted by a United States
      probation officer. Failure to submit to a search may be grounds for revocation of release. You must warn any other occupants that
      the premises may be subject to searches pursuant to this condition. The probation officer may conduct a search under this
      condition only when reasonable suspicion exists that you have violated a condition of supervision and that the areas to be searched
      contain evidence of this violation. Any search must be conducted at a reasonable time and in a reasonable manner.

2.    You must not knowingly enter the Multnomah County Justice Center's Corrections Records Office for any purpose without first
      obtaining the permission of the probation officer.

3.    You must participate in a substance abuse treatment or alcohol abuse treatment program, which may include inpatient treatment,
      and follow the rules and regulations of that program. The probation officer will supervise your participation in the program
      (provider, location, modality, duration, intensity, etc.). The program may include urinalysis testing to determine if you have used
      drugs or alcohol. You must not attempt to obstruct or tamper with the testing methods.

4.    You must reside in and participate in the program a residential reentry center for not more than 120 days, or until an inpatient
      treatment bed becomes available, to be released at the direction of the probation officer. You must follow the rules and regulations
      of the center. The defendant shall remain in the custody of the U.S. Marshals Service until a bed at a residential reentry center
      becomes available.

5.    You must submit to substance abuse testing to determine if you have used a prohibited substance. Such testing may include up
      to twelve (12) urinalysis tests per month. You must not attempt to obstruct or tamper with the testing methods.

6.    You must not knowingly purchase, possess, distribute, administer, or otherwise use any psychoactive substances (e.g., synthetic
      marijuana, bath salts, etc.) that impair a person's physical or mental functioning, whether or not intended for human consumption,
      except with the prior approval of the probation officer.

7.    You must not go to, or remain at any place where you know controlled substances are illegally sold, used, distributed, or
      administered without first obtaining the permission of the probation officer. Except as authorized by court order, you must not
      possess, use or sell marijuana or any marijuana derivative (including THC) in any form (including edibles) or for any purpose
      (including medical purposes). Without the prior permission of the probation officer, you must not enter any location where
      marijuana or marijuana derivatives are dispensed, sold, packaged, or manufactured.

8.    You must not use or possess alcohol.

9.    You must not knowingly enter any establishment where alcohol is the primary item for sale without first obtaining the permission
      of the probation officer.

10.   You must participate in an alcohol monitoring testing program as directed by the probation officer, for a period of six months, as
      a means of verifying compliance with alcohol abstinence. You must pay all or part of the costs of alcohol monitoring as
      determined by the probation officer, and you must pay any costs associated with lost or damaged testing equipment.

11.   You must participate in a mental health treatment program and follow the rules and regulations of that program. The probation
      officer, in consultation with the treatment provider, will supervise your participation in the program (provider, location, modality,
      duration, intensity, etc.).

12.   You must take all mental health medications that are prescribed by your treating physician.

13.   If you are ordered by the government to make child support payments or to make payments to support a person caring for a child,
      you must make the payments and comply with the other terms of the order.

14.   If the judgment imposes a financial penalty, including any fine or restitution, you must pay the financial penalty in accordance
      with the Schedule of Payments sheet of the judgment. You must also notify the court of any changes in economic circumstances
      that might affect your ability to pay this financial penalty.
                     Case 3:20-cr-00298-SI             Document 30           Filed 09/01/21         Page 6 of 8

AO 245B         Judgment in a Criminal Case - DISTRICT OF OREGON CUSTOMIZED (Rev. 10/2019)
                Sheet 5 - Criminal Monetary Penalties
DEFENDANT: EDWARD THOMAS SCHINZING                                                                                Judgment-Page 6 of8
CASE NUMBER: 3:20-CR-00298-SI-l


15.   You must provide the probation officer with access to any requested fmancial information and authorize the release of any
      fmancial information. The probation office may share fmancial information with the U.S. Attorney's Office.

16.   You must not incur new credit charges, or open additional lines of credit without the approval of the probation officer.

17.   You must not make application for any loan, or enter into any residential or business lease agreement, without the prior approval
      of the probation officer.

18.   You must complete 80 hours of community service in a manner approved by the probation officer. The probation officer will
      supervise the participation in the program by approving the program (agency, location, frequency of participation, etc.). You must
      provide written verification of completed hours to the probation officer.
                            Case 3:20-cr-00298-SI                 Document 30                Filed 09/01/21      Page 7 of 8

    AO 245B         Judgment in a Criminal Case - DISTRICT OF OREGON CUSTOMIZED (Rev. 10/2019)
                    Sheet 5 - Criminal Monetary Penalties
    DEFENDANT: EDWARD THOMAS SCHINZING                                                                                         Judgment-Page 7 of8
    CASE NUMBER: 3:20-CR-00298-SI-l


                                                CRIMINAL MONETARY PENAL TIES
The defendant shall pay the following total criminal monetary penalties in accordance with the Schedule of Payments set forth in this
judgment.

                            Assessment                   Restitution                  Fine         AVAA            JVTA               TOTAL
                       (as noted on Sheet 1)                                                     Assessment 1    Assessment2

     TOTALS                   $100.00                $TBD 90 Days                 $0.00              $0.00          $0.00             $100.00


□ The determination of restitution is deferred until _ _ _ _ _ _ _ _ _ . An Amended Judgment in a Criminal Case will be entered
after such determination.

□ The     defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be
paid in full prior to the United States receiving payment.

                                                                                        Amount of Restitution          Priority Order or
               Name of Payee                   Total Amount of Loss 3                        Ordered                 Percentage of Payment

    Multnomah County Justice
    Center
    1120 SW Third Avenue
    Portland, Oregon 97204


    TOTALS



□ If applicable,      restitution amount ordered pursuant to plea agreement: $_ _ __

□ The defendant must pay interest on any fine or restitution of more than $2,500, unless the fine or restitution is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on the Schedule of Payments
may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

□ The     court determined that the defendant does not have the ability to pay interest and it is ordered that

              □ The   interest is waived for the D fine and/or    □    restitution.

              □ The   interest requirement for the   □   fine and/or   □   restitution is modified as follows:




                       Any payment shall be divided proportionately among the payees named unless otherwise specified.




1
    Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
2
    Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
3
 Findings for the total amount oflosses are required under Chapters 109A, 110, l lOA, and 113A of Title 18, United States Code, for
offenses committed on or after September 13, 1994, but before April 23, 1996.
                         Case 3:20-cr-00298-SI             Document 30            Filed 09/01/21           Page 8 of 8
AO 245B        Judgment in a Criminal Case - DISTR1CT OF OREGON CUSTOMIZED (Rev. 10/2019)
               Sheet 6 - Schedule of Pa ments
DEFENDANT: EDWARD THOMAS SCHlNZlNG                                                                                    Judgment-Page 8 of8
CASE NUMBER: 320-CR-00298-SI-l


                                                   SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment' of the total criminal monetary penalties shall be as follows:

           A.   □ Lump  sum payment of$ _ _ _ _ due immediately, balance due
                    □ not later than _ _ _ _, or
                    Din accordance with □ C, □ D, or □ E below; or
           B. ~Payment to begin immediately (may be combined with ~ C, □ D, or □ E below); or
           C. ~If there is any unpaid balance at the time of defendant's release from custody, it shall be paid in monthly installments
              of not less than $50 or not less than 10% of the defendant's monthly gross earnings, whichever is greater, until paid in
              full to commence immediately upon release from imprisonment.
           D. D Any balance at the imposition of this sentence shall be paid in monthly installments of not less than$_ _ _ _, or
              not less than 10% of the defendant's monthly gross earnings, whichever is greater, until paid in full to commence
              immediately.
           E. D Special instructions regarding the payment of criminal monetary penalties:


Unless the Court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of imprisonment,
payment of criminal monetary penalties, including restitution, shall be due during the period of imprisonment as follows: (1) 50% of
wages earned if the defendant is participating in a prison industries program; (2) $25 per quarter if the defendant is not working in a
prison industries program. . If the defendant received substantial resources from any source, including inheritance, settlement, or
other judgment, during a period of incarceration, the defendant shall be required to apply the value of such resources to any restitution
or fine still owed, pursuant to 18 USC § 3664(n).

Nothing ordered herein shall affect the government's ability to collect up to the total amount of criminal monetary penalties imposed,
pursuant to any existing collection authority.

All criminal monetary penalties, including restitution, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the Clerk of Court at the address below, unless otherwise directed by the Court, the
Probation Officer, or the United States Attorney.

                                      Clerk of Court
                                      U.S. District Court - Oregon
                                      1000 S.W. 3rd Ave., Ste. 740
                                      Portland, OR 97204


The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




□    Joint and Several

    Case Number
    Defendant and Co-Defendant Names                                                                        Corresponding Payee, if
    (including Defendant number)                Total Amount            Joint and Several Amount            appropriate
□ The   defendant shall forfeit the defendant's interest in the following property to the United States:




4
  Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA
assessment, (5) fine principal, (6) fme interest, (7) community restitution, (8) NTA assessment, (9) penalties, and (10) costs,
including cost of prosecution and court costs.
